DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”).

As to claim 1, Reichow discloses a method of displaying supplemental content (Reichow, in-room show system 100, Figure 1) comprising: 
determining one or more environmental characteristics for a display environment (Reichow, The wall 112 includes a first surface or area 114, a second ; 
determining supplemental content based in part on a primary content displayed by a primary display (Reichow, display device 240, Figure 2C) (Reichow,  the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and 
displaying the supplemental content in the display environment (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of .
As to claim 2, Reichow discloses the method wherein displaying the supplemental content comprises projecting light onto an area of the display environment (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]).
As to claim 3, Reichow discloses the method wherein determining the supplemental content is further based on a user preference (Reichow, the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]).
As to claim 4, Reichow discloses the method wherein the supplemental content presents information different from information presented in the primary content (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection . As shown in figures 2C and 2E of Reichow, the projected content is different from the content in the display device.
As to claim 7, Reichow discloses the method wherein displaying the supplemental content comprises projecting the supplemental content by a supplemental display (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]).
As to claim 8, Reichow discloses the method wherein the supplemental content is determined by accessing one or more databases based on information from the primary content (Reichow,  the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. Figure 1, ¶ [0030]) (Reichow, Each show 142 includes content 143 for operating or playing on a display device 150, content 144 for projecting with the projector 160, audio content or a soundtrack for playing over an audio system 170, and other show component content, actions, and/or settings 146, Figure 1, ¶ [0023]).
As to claim 9, Reichow discloses the method wherein the supplemental content is formatted based on the one or more environmental characteristics (Reichow, The wall 112 includes a first surface or area 114, a second surface or 
As to claim 10, Reichow discloses the method further comprising updating the supplemental content based on detecting a user action within the display environment (Reichow, the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]).
As to claim 11, Reichow discloses the method further comprising determining a display location of the supplemental content based on the environmental characteristics, wherein the display location is distinct from the primary display (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be 
As to claim 12, Reichow discloses a system for displaying supplemental content (Reichow, in-room show system 100, Figure 1) comprising: 
a primary display (Reichow, display device 1450, Figure 1) configured to display primary content (Reichow, displayed still/video images 152, Figure 1); and 
a supplemental display (Reichow, projector 160 with first mapped surface 114 and second mapped surface 116, Figure 1) configured to display supplemental content different from the primary content (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]), wherein the supplemental display is configured to: 
determine a display location for the supplemental content based on an analysis of detected environmental characteristics of a display environment of the primary content (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]); 
select the supplemental content based in part on the display location and the primary content (Reichow, display device 240, Figure 2C) (Reichow, the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and 
display the supplemental content at the display location (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]).
As to claim 13, Reichow discloses the system wherein the supplemental content corresponds to the primary content and presents information different from information relayed in the primary content (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or . As shown in figures 2C and 2E of Reichow, the projected content is different from the content in the display device.
As to claim 14, Reichow discloses the system wherein the supplemental display is further configured to determine the display location by detecting an empty space on a wall within the display environment (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]). 
As to claim 17, Reichow discloses the system wherein the supplemental display is further configured to:
receive a user input (Reichow, In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]); and
utilize the user input to update the display location of the supplemental content (Reichow, the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]).
As to claim 18, Reichow discloses a non-tangible computer readable medium storing instructions that when read by a computer cause the computer to (Reichow, The in-room show system 100 includes a show controller 120 that may take the form of a programmed computer system (or other electronic device) with a processor 122 managing operations of I/O devices 124, running code or software programs to provide a show control application 130, and managing memory/data storage 140, Figure 1, ¶ [0022]):
determine a display location for supplemental content to be displayed by a supplemental display based on an analysis of detected environmental characteristics of a display environment for primary content displayed by a primary display (Reichow, display device 240, Figure 2C) (Reichow, the projected ;
select the supplemental content based in part on the display location and the primary content (Reichow, the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and
display the supplemental content at the display location (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of .
As to claim 19, Reichow discloses the non-tangible computer readable medium further comprising instructions to cause the computer to format the supplemental content based on at least one of a user preference, a user action, or the environmental characteristics (Reichow, the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]) (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]). 
As to claim 20, Reichow discloses the non-tangible computer readable medium wherein the environmental characteristics comprise one or more of an empty area on a surface or a color of the surface of the display environment (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”) in view of U.S. Pub. No. 2016/0219338 by Wang et al. (“Wang”).

As to claim 5, Reichow does not expressly disclose the method wherein determining environmental characteristics comprises utilizing a sensor to detect the environmental characteristics.
Wang teaches an information presentation system wherein determining environmental characteristics comprises utilizing a sensor to detect the environmental characteristics (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027])(Wang, The projection technology can interact with a projector to fit any desired image onto the surface of any object. The projection technology can sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. Users do not need to worry about there may not be enough flat curtain or empty walls for the projection, since the projected light may be modulated to achieve a desired color and the texture can be corrected, given knowledge of the existing surface color and geometry. ¶ [0043]). The environmental characteristics are the texture and color of the projected surfaces.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces because 
	Thus, Reichow, as modified by Wang, teaches the sensor to detect the texture and color of the projected surfaces.
As to claim 15, Reichow does not expressly disclose the system wherein the supplemental display is configured to select the supplemental content by analyzing the primary content and searching third party databases for related content to the primary content.
Wang teaches an information presentation system wherein the supplemental display is configured to select the supplemental content by analyzing the primary content and searching third party databases for related content to the primary content (Wang, A multi-directional projector hanging on the ceiling can project over a large area surrounding the TV 602, including the front wall 604 and the side walls 606. a and 118b. The high priority information, like the scores of the two teams, the arrangement of the players and real time statistical data are shown on the surrounding wall 118a around the TV 112, while the secondary information, such as the poster of the player who just kicked a goal, can be projected on the side wall 118b. The big table 118c in the living room may also be a good place to display information. The sensor-embedded projector 114b may arrange all content which may need user interactions on the table, such as the video chatting with friends, posting and replying twitter feed on social network, and browsing game related news and articles. Figure 3, ¶ [0041]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s wall projected display to include Wang’s internet sourced information projected onto the environment because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Wang’s internet sourced information projected onto the environment permits additional displayed information to the user based on the content presented.  This known benefit in Wang is applicable to Reichow’s wall projected display as they both share characteristics and capabilities, namely, they are directed to supplemental projected 
	Thus, Reichow, as modified by Wang, teaches the display of additional information, sourced from the internet, projected on the walls.
	As to claim 16, Reichow, as modified by Wang, teaches the system wherein the supplemental content comprises one or more of a trivia about the primary content or an actor or character therein, a plot summary of the primary content, or an Internet search result based on the primary content (Wang, A multi-directional projector hanging on the ceiling can project over a large area surrounding the TV 602, including the front wall 604 and the side walls 606. For example, the front wall may be assigned to display real-time scores, real-time statistics of the game. The side walls may be assigned to display audience responses, biography of a player, other guests who are also watching the show, etc. Figure 6, ¶ [0057]) (Wang, In certain embodiments, a user 108 may be watching a football game through the broadcast. The background of the field and the response of the audience are projected to the surrounding walls 118a and 118b. The high priority information, like the scores of the two teams, the arrangement of the players and real time statistical data are shown on the surrounding wall 118a around the TV 112, while the secondary information, such as b. The big table 118c in the living room may also be a good place to display information. The sensor-embedded projector 114b may arrange all content which may need user interactions on the table, such as the video chatting with friends, posting and replying twitter feed on social network, and browsing game related news and articles. Figure 3, ¶ [0041]). In addition, the motivation used is the same as in the rejection of claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”), in view of U.S. Pub. No. 2016/0219338 by Wang et al. (“Wang”), and in further view of U.S. Pub. No. 2019/0075418 by Shi et al. (“Shi”)

As to claim 6, Reichow, as modified by Wang, does not expressly disclose the method wherein the sensor is an infrared light sensor.
Shi teaches a display system with a sensing system wherein the sensor is an infrared light sensor (Shi, proximity sensor or room volume sensing components (e.g., infrared sensors that detect nearby objects, ¶ [0112]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s sensor to include Shi’s infrared sensor because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s sensor and Shi’s infrared sensor perform the same general and predictable function, the predictable function being sensing the geometry and texture of the room. Since each 
Thus, Reichow, as modified by Wang and Shi, teaches the sensor being an infrared sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691